EXHIBIT 1
From:                                         Montecalvo, Michael <Michael.Montecalvo@wbd-us.com>
Sent:                                         Tuesday, January 22, 2019 1:39 PM
To:                                           Jon Sasser; Dean, Jamie
Cc:                                           Ralph Streza (ralphstreza@me.com); Jeremy Falcone; Preetha Suresh Rini
Subject:                                      RE: Motion to File Under Seal


Jon,
As stated in the emails from Friday, our position on the O’Keefe transcript is that you can file with the limited
redactions. Filing the remainder of the O’Keefe transcript under seal is not required for our purposes, but we will
consent to your filing it under seal. Likewise, we consent to your filing the three referenced pages of Teter’s production
under seal.
PVDEF0000467 does not need to be filed under seal.
-Mike


Michael Montecalvo
Partner
Womble Bond Dickinson (US) LLP

   d: 336-721-3770                                            One West Fourth Street
   e: Michael.Montecalvo@wbd-us.com                           Winston-Salem, NC 27101




                                                              womblebonddickinson.com



-=-=-=-=-=-=-=-




This email is sent for and on behalf of Womble Bond Dickinson (US) LLP. Womble Bond Dickinson (US) LLP is a member of Womble Bond Dickinson
(International) Limited, which consists of independent and autonomous law firms providing services in the US, the UK, and elsewhere around the world. Each
Womble Bond Dickinson entity is a separate legal entity and is not responsible for the acts or omissions of, nor can bind or obligate, another Womble Bond
Dickinson entity. Womble Bond Dickinson (International) Limited does not practice law. Please see www.womblebonddickinson.com/us/legal-notice for further details.


From: Jon Sasser [mailto:Jon.Sasser@elliswinters.com]
Sent: Tuesday, January 22, 2019 11:21 AM
To: Montecalvo, Michael; Dean, Jamie
Cc: Ralph Streza (ralphstreza@me.com); Jeremy Falcone; Preetha Suresh Rini
Subject: Motion to File Under Seal




Mike and Jamie,

We are moving to file Ms. Teter’s medical records, Teter 01688, 01689, and 01692, as well as the
entire James O’Keefe deposition transcript, under seal. Do you consent to our motion to file under
seal?
                                                                                1
Also, do you consent to our including PVDEF0000467, a Breitbart article, as non-confidential.

Please let me know ASAP, as we are filing today.

Thanks,

Jon

Jon Sasser
jon.sasser@elliswinters.com
P 919.865.7002 | F 919.865.7010




4131 Parklake Avenue, Suite 400 | Raleigh, NC 27612
P.O. Box 33550 | Raleigh, NC 27636
bio | elliswinters.com | map

CONFIDENTIALITY NOTICE: This electronic mail message contains confidential information intended only for the person(s) named.
Any use, distribution, copying, or disclosure by another person is strictly prohibited.




                                                               2
